Citation Nr: 0200640	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-03 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $3,618.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from June 1943 to October 
1949, from August 1950 to May 1952, and from August 1955 to 
April 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Committee on Waivers 
and Compromises (Committee) of the Regional Office (RO) of VA 
in Los Angeles, California.  


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits 
effective November 1987; he was thereafter informed in 
numerous VA letters and via VA Forms 21-8768, that he was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.

2.  In an August 1996 eligibility verification report (EVR), 
the veteran reported that his only income for 1996 was from 
the Social Security Administration (SSA) when he actually had 
additional income from gambling winnings, as shown in 
documentation from the gambling institution where he won that 
money.  

3.  Thereafter, the RO retroactively terminated the veteran's 
improved pension benefits effective August 1996, creating an 
overpayment in the amount of $3,618.

4.  The veteran failed to report his gambling winnings and 
did so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government; in addition, when he purposely reported 
that he only had SSA income during 1996 on his EVR, he 
engaged in willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA benefits that he was not entitled to receive.

5.  The veteran's actions of initially failing to report his 
winnings from gambling and thereafter in misreporting his 
1996 income resulted in the creation of the overpayment at 
issue.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $3,618 
of the veteran's improved pension benefits is precluded by a 
finding of bad faith and misrepresentation on the part of the 
veteran.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.965(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
November 1999 and July 2001 Committee decisions and in the 
March 2001 statement of the case, all sent to the veteran, of 
the reasons and bases for the denial of his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the Committee decisions and in the 
statement of the case informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the pertinent financial information is of record.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

A review of the record reveals that the veteran was granted 
entitlement to nonservice-connected pension benefits in a May 
1988 rating decision.  Thereafter, it was determined that the 
veteran met the income requirements for improved pension 
benefits and those benefits commenced effective December 
1987.  In a February 1989 letter, the RO informed the veteran 
of the award of these benefits.  He was provided a VA Form 
21-8768 which, in pertinent part, informed him that he was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.  In a March 1990 EVR, the veteran indicated that he 
was receiving benefits from SSA.  In March and August 1990, 
he was again provided VA Forms 21-8768 and was notified of 
his responsibilities as a pension recipient.  In September 
1990, the veteran was notified that an overpayment in the 
amount of $3960 had been created.  This overpayment was 
created due to the veteran's receipt of SSA benefits and his 
failure to timely report that award.  

In a January 1991 determination, the Committee waived the 
recovery of the overpayment of improved pension benefits.  

In April 1991, VA again reminded the veteran that he was to 
immediately notify VA of any changes in his income.  In March 
1992 and June 1993 letters, the veteran was again provided VA 
Forms 21-8768 and was notified of his responsibilities as a 
pension recipient.  

In June 1994, the RO informed the veteran that the RO 
proposed to reduce his VA improved pension benefits based on 
an increase in his SSA benefits.  In September 1994, this 
action was taken and the veteran was again provided a VA Form 
21-8768 and was notified of his responsibilities as a pension 
recipient.  The reduction in benefits resulted in an 
overpayment of VA improved pension benefits in the amount of 
$140.  The veteran requested a waiver of the recovery of that 
debt.  

In a January 1995 determination, the Committee waived the 
recovery of the overpayment of improved pension benefits.  

In August 1995, the veteran was informed that the RO proposed 
to terminate his VA improved pension benefits based on his 
receipt additional income from gambling winnings.  Of record 
was documentation from several gambling institutions showing 
that the veteran had gambling winnings income from those 
institutions.  In October 1995, the veteran's VA improved 
pension benefits were terminated effective February 1, 1992, 
as the evidence showed that the veteran had won over $16,400 
in 1992.  The retroactive termination of the veteran's 
improved pension benefits resulted in the creation of an 
overpayment in the amount of $12,376.  The veteran requested 
a waiver of the recovery of this debt.  

In a June 1996 determination, the Committee waived the 
recovery of the overpayment of improved pension benefits.  

Thereafter, the veteran requested that his VA improved 
pension benefits be reinstated, which they were.  

In his August 1996 EVR, the veteran reported that his sole 
source of income was from SSA benefits.  

In a July 1998 letter, the RO informed the veteran that the 
RO proposed to reduce the veteran's VA improved pension 
benefits effective August 1996 because of an increase in his 
SSA benefits.  In October 1998, this action was taken.  The 
veteran was also provided a VA Form 21-8768 and was notified 
of his responsibilities as a pension recipient.  The 
retroactive reduction in the veteran's improved pension 
beginning August 1996 resulted in the creation of an 
overpayment of $938.  The veteran requested a waiver of the 
recovery of this debt, but his request was denied as not 
being timely made.  

Thereafter, a gambling institution furnished information to 
VA showing that the veteran had gambling winnings in 1996 of 
$5,842.  In July 1999, the veteran was notified that VA 
proposed to terminate his VA improved pension benefits 
effective August 1996 (although they had been reduced as of 
this date which created the overpayment of $938, VA would 
retroactively terminate them as of August 1996, creating a 
greater debt).  In October 1999, this action was taken.  

In November 1999, the veteran's financial status report was 
received which showed that his monthly expenses exceeded his 
monthly income by $21.  In addition, the veteran submitted a 
statement in which he acknowledged receiving gambling 
winnings.  However, he claimed that he was totally unaware of 
his responsibility to report those winnings as income.  In 
addition, he requested a waiver of the recovery of that debt.  

In a decision dated in November 1999, the Committee denied 
the veteran's request for a waiver of the overpayment of 
improved pension benefits in the amount of $3,618, finding 
that the veteran's actions amounted to misrepresentation, and 
noted that such a finding precluded the granting of the 
request for a waiver of the overpayment.  In December 1999, 
the veteran was notified of this determination.  The veteran 
appealed that determination.  In July 2001, his claim was 
reconsidered.  The Committee again denied the veteran's 
request for a waiver of the overpayment, this time finding 
that the veteran's actions amounted to bad faith, and noted 
that such a finding precluded the granting of the request for 
a waiver of the overpayment.

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material 
fact.  The misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad 
faith" refers to "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense."  38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.  In Richards v. 
Brown, 9 Vet. App. 255 (1996), the Court found that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.  

The veteran and his representative contend that he will 
suffer financial hardship if he is forced to repay the debt 
at issue.  However, the veteran was clearly notified, in VA 
letters dated in February 1989, March 1990, August 1990, 
April 1991, March 1992, June 1993, and in September 1994 of 
his obligation as a pension recipient to report all income 
and changes thereto and that his pension award was based on 
his income.  He was clearly and repeatedly provided this 
notification in VA letters and via VA Forms 21-8768.  In 
addition, in October 1995, the veteran's VA improved pension 
benefits were terminated effective February 1, 1992, as the 
evidence showed that the veteran had won over $16,400 in 
1992.  The retroactive termination of the veteran's improved 
pension benefits resulted in the creation of an overpayment 
in the amount of $12,376.  The veteran requested a waiver of 
the recovery of this debt claiming that he would suffer 
financial hardship if he was forced to repay this debt.  The 
debt was thereafter waived.  Thus, the veteran was placed on 
actual notice that gambling winnings were countable income.  

Despite the clear notifications by the RO, the veteran 
deliberately failed to report that he again had gambling 
winnings to VA.  Not only did he not report the income, he 
misreported his income on his EVR and purposefully wrote on 
that EVR that his only income was from SSA benefits.  In the 
meantime, he continued to receive benefits based on his 
report of only having SSA income.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
failed to report his gambling winnings and did so with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government.  This action constituted bad faith.  In addition, 
when he purposely reported that he only had SSA income during 
1996 on his EVR, he engaged in willful misrepresentation of a 
material fact and willful failure to disclose a material 
fact, with the intent of retaining VA benefits that he was no 
longer entitled to receive.  That action constituted 
misrepresentation.  As a result of both the veteran's bad 
faith and misrepresentation, the overpayment in the amount of 
$3,618 was created.  By failing to accurately and fully 
report his income and by thereafter specifically indicating 
that his only income was from SSA, the veteran concealed 
relevant financial information.  He did not thereafter notify 
VA separately of his gambling winnings even thought he knew 
that he was required to do so.  The Board simply does not 
believe his statements that he was unaware of his obligations 
to report that income when he had a prior overpayment created 
on that same basis.  The veteran was well aware of his 
obligations, but his prior overpayments had been waived on 
the basis of financial hardship, and, as such, he did not 
inform VA once again of pertinent financial information.  The 
veteran's actions cannot be deemed to be non-willful or mere 
inadvertence.  The Board finds that the veteran purposely did 
not inform the VA that he had gambling winnings in 1996 in 
order to maintain his receipt of VA improved pension 
benefits.  That is, the veteran willfully refused to inform 
the VA accurately of his income so that he could wrongfully 
continue to receive VA benefits to which he was not entitled 
or to continue receiving VA benefits in excess of which he 
was entitled to receive.  The veteran engaged in deceptive 
behavior which repeated past actions.  He had concealed the 
same information in the past.  Thus, it was not a one-time 
occurrence.  As such, the Board finds that he did in fact 
deceive the VA.  Likewise, the Board does not find that the 
veteran lacked the requisite knowledge of the likely 
consequences of failing to report his income from gambling 
winnings.  As indicated, he was fully informed that an 
overpayment which would be subject to recovery could result 
from a failure to accurately report his income.

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
acted in bad faith when he failed to initially report his 
gambling winnings to VA and then he misrepresented his income 
to VA on his EVR.  His actions constitute bad faith and 
misrepresentation in his dealings with VA.  When the 
overpayment of VA benefits results from such bad faith and 
misrepresentation on the part of the veteran, waiver of this 
debt is precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  



ORDER

Waiver of recovery of an overpayment in the amount of $3,618 
of the veteran's improved pension benefits is precluded by a 
finding of bad faith and misrepresentation on the part of the 
veteran



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

